DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 12/14/2021, is acknowledged.  Amendments to the specification have been entered.
Applicant has previously elected without traverse the invention of Group I, claims 1, 5-8, 10-12, 22, 24, 34, 36, 38-39, 50, 57, 59-60 that are drawn to a solid oral extended release dosage form comprising a core comprising at least one active agent and a shell encasing the core.  
Claims 1, 5-8, 10-12, 22, 24, 34, 36, 38-39, 50, 57, 59-60, 128, 134 are pending in this application.  Claims 2-4, 9, 13-21, 23, 25-33, 35, 37, 40-49, 51-56, 58, 61-127, 129-133, 135 have been cancelled previously.  Claims 128, 134 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1, 7-8, 11-12, 22, 24, 36, 38-39, 59, 60 have been amended.  Claims 1, 5-8, 10-12, 22, 24, 34, 36, 38-39, 50, 57, 59-60 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status 

Priority
This application is a 371 of PCT/US2018/56724, filed October 19, 2018, which claims benefit of provisional U.S. Application No. 62/574,978, filed October 20, 20117.  

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Objections
Claims 8, 12, 24, 38, 39 are objected to because of the following informalities:  It is suggested that in claims 8, 12, 24, 38, 39 the expression “weight-%” should be corrected to “wt%” for clarity.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-8, 10-12, 22, 24, 34, 36, 38-39, 50, 57, 59-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 1 is rejected as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  MPEP § 2172.01.  The omitted structural cooperative relationships are:  Claim 1 discloses a structure comprising a core, a shell, and active agents (A) and (B).  Claim 1 further discloses that the core comprises a 1st matrix formulation comprising at least one agent selected from A and B, and the shell consists of a 2nd matrix formulation.  In the present case, it is unclear where the 2nd active agent (B) is located if the core comprises only A (1st active agent).  Clarification is required.  
In response to applicant’s argument that claim language is clear in light of specification, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Clarification is required.  
Claim 7 recites the limitation “polyethylene oxide having ... a molecular weight of from 100,000 g/mol to 900,000 g/mol” that is unclear and indefinite.  First, it is unclear if recited values characterize a molecular weight distribution OR average polymer molecular weight.  Second, in the latter case, it is unclear what average polymer molecular weight is claimed – number average, weight average, etc.  Similar is applied to Third, it is unclear what is “approximate molecular weight” as recited in claims 11, 22.  Clarification is required.  
Claim 59 and 60 (both dependent on claim 1) recite the limitation “the active agent B is ...” that is unclear.  To this point, it is noted that newly amended independent claim 1 recites the limitation “the active agent (B) comprises .... buprenorphine”.  First, it is noted that it is unclear if active agent (B) as disclosed in newly amended claim 1 is a combination of active agents (i.e., comprises) OR as a single active agent, i.e., buprenorphine.  Second, it is unclear how claims 59 and 60 narrow the claim 1 upon which they depend.  To this point, it is noted that buprenorphine is an opioid (see Wikipedia), wherein claim 60 discloses the active agent (B) as a non-opioid analgesic.  Clarification is required.  
Claims 5-6, 8, 10, 12, 24, 34, 38, 50, 57 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10-12, 22, 24, 34, 36, 38-39, 50, 57, 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Moline, US 2016/0243107 (cited in IDS; pub date 08/25/2016), in view of Mehta et al., US 2005/0074493 (hereinafter referred to as Mehta), and Sunshine et al., US 4,486,436 (hereinafter referred to as Sunshine).
Moline teaches a solid oral extended release dosage form (Abstract, Para. 0052) comprising a core-shell structure, wherein the core comprises a 1st active agent dispersed in a 1st matrix material, and the shell encases the core and comprises a 2nd active agent dispersed in a 2nd matrix material (Para. 0021, 0025, 0075), and wherein 1st and 2nd active agents can be the same or different (Para. 0070), and wherein the weight ratio of the core to the shell is from 10:1 to 1:10 (Para. 0078 as applied to claim 1).
Moline teaches the use of such opioid agonist as buprenorphine as an active agent (Para. 0126 as applied to claim 1). 
Moline teaches that the matrix material may include at least one material such as polyethylene oxide (PEO), alkylcelluloses, cellulose ethers, waxes, shellacs, gums, polyacrylates, polymethacrylates, etc. (Para. 0106, 0107 as applied to claims 6, 10).  
Moline teaches that one can use PEO having an average molecular weight of 300,000-10,000,000 Da as the 1st matrix material and/or 2nd matrix material (Para. 0080, 0081 as applied to claims 7, 11, 22, 34, 36).  
Moline teaches that said dosage forms may include microparticles (Para. 0105 as applied to claim 50).  
Moline teaches the use of 1st matrix formulation and the 2nd matrix formulation that have CIE L*A*B* value within 10% of each other (Para. 0079 as applied to claim 57).  
Moline teaches that said dosage forms may include opioid antagonists or agonists (Para. 0130), and/or therapeutic agent(s), e.g., antibiotics, anti-inflammatory agents, agents for treatment of diabetes mellitus, antitumor agent, chemotherapeutic agent, immunosuppressant, steroid agent, vitamin, laxative, etc. (Para. 0132-0134 as applied to claims 59, 60).  
Moline provides examples of dosage forms, wherein 1st matrix formulation (i.e., core) includes PEO in the amount of 90 wt% or 88 wt% (Examples 1, 2 as applied to claims 8, 24, 34, 39), and wherein 2nd matrix formulation (i.e., shell) includes PEO in the amount of 98 wt% or 96 wt% (Example 1, 2 as applied to claim 12).  Moline also provide examples of dosage forms, wherein 92 wt% of the 2nd drug are included in the 1nd formulation (i.e., core; Example 1 as applied to claim 5).  
Molina does not specifically teaches the use of a second opioid agonist as a second active agent (Claim 1).
Mehta teaches oral extended release formulations of opioids and method of use thereof (Abstract).  To this point, Mehta teaches oral pharmaceutical compositions that may include a combination of opioid agonists such as, e.g., oxycodone and buprenorphine (Claim 17; Para. 0033).  
Sunshine teaches that pharmaceutical compositions comprising a mixture of opioid agonists (e.g., oxycodone and buprenorphine) can be used for providing enhanced analgesic or anti-inflammatory response in a mammal (Claims 16-23, 28; Abstract; Col. 1, Lns. 20-28; Col. 12, Lns. 40-67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/try another opioid agonist (as the active agent (A)) as taught by Mehta and Sunshine preparing compositions as taught Molina.  One 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 5-8, 10-12, 22, 24, 34, 36, 38-39, 50, 57, 59-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) U.S. Patent No. 8,808,740; (2) U.S. Patent No. 9,750,703; (3) U.S. Patent No. 10,966,932; (4) U.S. Patent No. 9,872,837; (5) U.S. Patent No. 9,861,584.
st drug dispersed in a 1st controlled release matrix material; and a shell/layer encasing the core and comprising a 2nd drug dispersed in a 2nd controlled release matrix material; and wherein the 1st and/or 2nd controlled release matrix materials comprise PEO having an average molecular weight of 1,000,000-10,000,000.  Cited prior patents also teach/claim the use of buprenorphine as opioid agonist in combination with other opioids.  Further, cited prior patents teach the weight ratio of the core to the shell as a result-effective variable.

Response to Arguments
Applicant's arguments, filed on 12/14/2021, have been fully considered, but they are moot in view of amendments to the claims.  New arguments have been added to the rejections to clarify the position of the examiner and/or to address newly introduced amendments.

Conclusion
No claim is allowed at this time.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615